DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“is provided”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi et al (US 4,326,736).
As to claim 1, Kusumi et al discloses a swivel and bearing device (Fig. 2), comprising: an outer housing (7/9/16) having a sidewall (16a) with a first end portion (7b) and a second end portion (16b) spaced from one another; a first end plate (19a) coupled with the first end portion of the sidewall, the first end plate having a first opening there through (Fig. 2); a second end plate (see annotated figure below) coupled with the second end portion of the sidewall, the second end plate having a second opening there 

    PNG
    media_image1.png
    504
    476
    media_image1.png
    Greyscale


As to claim 2, Kusumi et al discloses the swivel and bearing device of claim 1, wherein a first portion of the plurality of bushing members is 

As to claim 3, Kusumi et al discloses the swivel and bearing device of claim 2, wherein each bushing member of the first portion of the plurality of bushing members is positioned about the first opening and each bushing member of the second portion of the plurality of bushing members is positioned about the second opening.  Refer to Fig. 2.

As to claim 4, Kusumi et al discloses the swivel and bearing device of claim 2, wherein each of the plurality of bushing members includes a surface cylindrically curved about a longitudinal axis extending between the first and second end plates, and wherein the cylindrically curved surfaces of each bushing member of the first portion of the plurality of bushing members and the cylindrically curved surfaces of each bushing member of the second portion of the plurality of bushing members cooperate with the first opening and the second opening to define the cylindrical passage through the interior volume.  
The bushings (13, 14) are both cylindrical and define cylindrical curved surfaces.

5, Kusumi et al discloses the swivel and bearing device of claim 1, further comprising a plurality of bushing receptacles (defined by grooves in housing 9a) positioned within the interior volume, wherein each of the plurality of bushing members is positioned within one of the plurality of bushing receptacles.  Refer to Fig. 2.

As to claim 6, Kusumi et al discloses the swivel and bearing device of claim 5, wherein each of the plurality of bushing members is removably positioned within one of the plurality of bushing receptacles.  The bushings (13, 14) are removable from the grooves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al in view of Bolivar et al (US 2010/0201120).
7, Kusumi et al discloses the swivel and bearing device of claim 1, except is not explicit that each of the plurality of bushing members is comprised of a low-friction material; and 
As to claim 16, Kusumi et al discloses the swivel and bearing device of claim 11, except is not explicit that each of the plurality of bushing members is comprised of a low-friction material.
However, Bolivar et al teaches a similar pipe swivel assembly having a housing with a bushing therein that is a low-friction polymer (see paragraphs [0036] and [0040]).  Using a low-friction material facilitates movement of and increase the service life of the conduit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kusumi et al such that his bearings (13, 14) are made from a low-friction polymer, as taught by Bolivar et al, in order to facilitate movement of and/or increase the service life of the conduit (16).

Claims 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al in view of Tix et al (US 2014/0124050).
As to claim 8, Kusumi et al discloses the swivel and bearing device of claim 1, except that the sidewall of the outer housing comprises four walls that cooperate to form a structure having a rectangular cross-section.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kusumi et al such that his housing is rectangular, as taught by Tix et al, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 10, Kusumi et al in view of Tix et al discloses the swivel and bearing device of claim 8, wherein each of the four walls comprises an interior surface and an exterior surface, and wherein the swivel and bearing device further comprises a structural member (refer to Fig. 2 in Kusimi et al) coupled with each of the exterior surfaces.  

As to claim 11, Kusumi et al discloses a swivel and bearing device (Fig. 2), comprising: an outer housing (7/9/16) having a wall; a top plate (19a) coupled with a top portion (7b) of the outer housing, the top plate having a first opening therein (Fig. 2) that is sized and shaped for receiving a cylindrical tube; a bottom plate (see annotated figure below) coupled with a bottom portion (16b) of the outer housing, the bottom plate having a second opening therein (Fig. 2) that is sized and shaped for receiving the cylindrical tube, wherein the wall, the top plate, and the bottom plate cooperate to define an interior volume that extends between the top plate and the bottom plate of the outer housing (Fig. 2); and a plurality of bushing members (13, 14) positioned within the interior volume.

    PNG
    media_image1.png
    504
    476
    media_image1.png
    Greyscale

Kusumi et al fails to teach an outer housing having a plurality of walls that cooperate to form a structure having a rectangular cross-section.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kusumi et al such that his housing is rectangular, as taught by Tix et al, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 12, Kusumi et al in view of Tix et al discloses the swivel and bearing device of claim 11, wherein a first portion of the plurality of bushing members is positioned adjacent the top plate and circumferentially about the first opening, and a second portion of the plurality of bushing members is positioned adjacent the bottom plate and circumferentially about the second opening.  Refer to Fig. 2.

As to claim 13, Kusumi et al in view of Tix et al discloses the swivel and bearing device of claim 12, wherein each of the plurality of bushing members includes a surface cylindrically curved about a longitudinal axis that is sized and shaped for receiving the cylindrical tube.
The bushings (13, 14) are both cylindrical and define cylindrical curved surfaces.

Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al in view of Tix et al (US 2014/0124050), and further in view of McLaughlin (US 6,588,778).
As to claim 9, Kusumi et al in view of Tix et al discloses the swivel and bearing device of claim 8, except that each of the plurality of bushing members is positioned at a corner defined by two of the four walls of the outer housing; and
As to claim 14, Kusumi et al in view of Tix et al discloses the swivel and bearing device of claim 11, further comprising a plurality of bushing receptacles positioned within the interior volume at a corner defined by two of the plurality of walls, wherein each of the plurality of bushing members is positioned within one of the plurality of bushing receptacles

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kusumi et al/Tix et al such that the bushings are positioned at internal corners of the housing, as taught by McLaughlin, in order to provide an alternative, yet viable and just as effective configuration (see McLaughlin, col. 5, ll. 6-15) that may be more suitable for a particular application and would have been obvious to try.

As to claim 15, Kusumi et al/Tix et al/McLaughlin discloses the swivel and bearing device of claim 14, wherein each of the plurality of bushing members is removably positioned within one of the plurality of bushing receptacles.
The bushings (226) are removable from the housing (20). 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al in view of McLaughlin.
As to claim 17, Kusumi et al discloses a swivel and bearing assembly (Fig. 2), comprising: an outer housing (7/9) having a sidewall (of 7 and/or 9) having a top portion (7b) and a bottom portion (see annotated figure below); a top plate (19a) coupled with the top portion of the sidewall, the top plate having a first opening therein (Fig. 2); a bottom plate (see annotated figure below) coupled with the bottom portion of the sidewall, the bottom plate having a second opening therein, wherein an interior surface of the sidewall, an interior surface of the top plate and an interior surface of the bottom plate cooperate to define an interior volume (Fig. 2); a cylindrical tube (16) having a straight portion positioned within the interior volume and 
extending between the first opening and the second opening (Fig. 2).  
    PNG
    media_image2.png
    504
    476
    media_image2.png
    Greyscale

Kusumi et al fails to teach a first plurality of bushing members positioned within the interior volume, adjacent the top plate, and circumferentially about the cylindrical tube; and a second plurality of bushing members positioned within the interior volume, adjacent the bottom plate, and circumferentially about the cylindrical tube.
Kusumi et al only teaches using a single bushing member at each end of his housing.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kusumi et al/Tix et al such that the top and bottom bushings are comprise a plurality of bushing members, as taught by McLaughlin, in order to provide an alternative, yet viable and just as effective configuration (see McLaughlin, col. 5, ll. 6-15) that may be more suitable for a particular application and would have been obvious to try.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi et al in view of McLaughlin, and further in view of Bolivar et al.
As to claim 20, Kusumi et al in view of McLaughlin discloses the swivel and bearing assembly of claim 17, except for explicitly teaching that each bushing member of the first plurality of bushing members and each bushing member of the second plurality of bushing members is comprised of a low-friction material.
However, Bolivar et al teaches a similar pipe swivel assembly having a housing with a bushing therein that is a low-friction polymer (see paragraphs 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kusumi et al such that his bearings (13, 14) are made from a low-friction polymer, as taught by Bolivar et al, in order to facilitate movement of and/or increase the service life of the conduit (16).

Allowable Subject Matter
Claims 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutchison (US 3,829,134) discloses a rotary tubular coupling similar to Applicant’s invention.
Raether (US 4,449,739) discloses a rotary tubular coupling similar to Applicant’s invention.
Flory et al (US 3,838,718) discloses a rotary tubular coupling similar to Applicant’s invention.
Beckman et al (US 2018/0016756) discloses a rotary tubular coupling similar to Applicant’s invention.
Perrigo et al (US 2016/0356403) discloses a segmented, low friction bushing
Chavan (US 2017/0009923) discloses a segmented, low friction bushing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679